Russell, O. J.
1. The statute of August 14, 1914 (Georgia Laws, 1914, p. 88) provides that no child under the age of fourteen years shall be employed by, or permitted to work in or about any mill, factory, laundry, manufacturing establishment, or place of amusement; and any person, agent, or representative of any firm or corporation violating any provision of this act, or any parent, guardian, or other person standing in parental relationship to any child., who’ *144shall hire or place for employment or labor any such child under the age limits in any of the above establishments, shall be guilty of a misdemeanor.
No. 3191.
February 20, 1923.
2. Where in violation of the above statute a child under the age of fourteen years is employed in any of the prohibited establishments above named, and while so employed is killed, his mother, who is dependent upon him in whole or in part for a support, is not estopped from bringing an action for the recovery of the value of his life although the father is living, where she did not hire or place such child in such plant, otherwise than by knowing he worked there and by receiving his wages. Under such circumstances the mother would not be in pari delicto with the corporation in whose employment the child • was when killed.
3. There was conflict in the evidence, and the verdict which was directed excluded reasonable deductions and inferences from testimony which might have authorized a different verdict.

■Judgment reversed.


All the Justices concur.

Sibley & Sibley, for plaintiff.
Harris, Harris & Witman, F. P. Mclntire, and G. H. Carswell, for defendant.